       Case 8-17-08021-ast           Doc 18       Filed 03/22/19       Entered 03/22/19 16:07:31
                                                                                             Writer’s Direct Contact:
                                                                                                 908.333.6214 (Tel.)
                                                                                                 908.333.6230 (Fax)
PARKER IBRAHIM & BERG LLP                                                    
                                                                                            melinda.cox@piblaw.com
                                                                                                    www.piblaw.com
 

March 22, 2019

VIA CM/ECF
Judge Alan S. Trust
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

       Re:    Gustavia Home, LLC v. U.S. Bank National Association, et al.
              Adv. Pro. No.: 17-08021

Dear Judge Trust:

       This firm represents Defendant/Creditor U.S. Bank National Association as Indenture
Trustee for the TOWD Point Mortgage Trust Asset-Backed Securities 2016-4, and Select Portfolio
Servicing Inc. (“Defendants”) in the above-referenced Adversary Proceeding.

       By way of brief background, this Adversary Proceeding was filed on March 9, 2017.
Subsequently, Defendants through prior counsel filed a Motion to Dismiss the Adversary
Proceeding on April 27, 2017 (the “Motion”). Defendants’ Motion was denied on January 8, 2019
and on January 10, 2019, a Scheduling Order was entered permitting the parties forty-five days to
conduct fact discovery. A copy of the Scheduling Order is attached hereto as Exhibit A.

        Our office was recently retained on behalf of Defendants in connection with this matter. We
contacted counsel for Gustavia Home, LLC, Rafi Hasbani, Esq., who advised that he was also
recently retained. In that regard, the parties jointly and respectfully request that the existing
Scheduling Order be revised to allow for additional time to complete discovery. Accordingly, the
parties respectfully submit the attached Amended Scheduling Order for Your Honor’s
consideration. A copy of the Amended Scheduling Order is attached hereto as Exhibit B. The
parties would be happy to further discuss the proposed Order if there are any questions.

       In addition, the parties have already engaged in settlement discussions.




                                                       
                                                   New York Office
                    5 Penn Plaza – 23rd Floor, Suite 2371 – New York, NY 10001 – 212.596.7037

                                             New Jersey Office
                           270 Davidson Avenue – Somerset, NJ 08873 – 908.725.9700

      BOSTON – CHICAGO – NEW JERSEY – NEW YORK – ORANGE COUNTY - PHILADELPHIA
 
       Case 8-17-08021-ast     Doc 18    Filed 03/22/19   Entered 03/22/19 16:07:31




       Thank you for Your Honor’s review and consideration of this matter. Please contact me
should Your Honor have any questions or require additional information.

                                                Respectfully submitted,

                                                /s/ Melinda Colόn Cox
                                                Melinda Colón Cox
cc: Rafi Hasbani, Esq. (via CM/ECF and email)
